              Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 1 of 12



 1
 2   TRINETTE G. KENT (State Bar No. 025180)
     3219 E Camelback Rd #588
 3   Phoenix, AZ 85018
 4   Telephone: (480) 247-9644
     Facsimile: (480) 717-4781
 5   E-mail: tkent@lemberglaw.com
 6
     Anthony Paronich*
 7   Email: anthony@paronichlaw.com
     PARONICH LAW, P.C.
 8
     350 Lincoln Street, Suite 2400
 9   Hingham, MA 02043
     Telephone: (508) 221-1510
10   Subject to Pro Hac Vice
11
     Attorneys for Plaintiff
12
13
                          UNITED STATES DISTRICT COURT FOR
14
                           THE DISTRICT OF ARIZONA
15
     _____________________________________
16
     Sidney Naiman, individually and on behalf        Case No.
17   of a class of all persons and entities similarly
18   situated,

19                 Plaintiff,                          CLASS ACTION COMPLAINT
20
     vs.
21
     Compass Lending Corp. D/B/A/ Compass
22
     Lending Group,
23
                   Defendant.
24
25
26
27
28
                   Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 2 of 12




 1                                       Preliminary Statement
 2            1.      “Month after month, unwanted robocalls and texts, both telemarketing and
 3   informational, top the list of consumer complaints received by” the Federal
 4
     Communications Commission (“FCC”).1
 5
 6            2.      Plaintiff Sidney Naiman brings this action under the Telephone Consumer
 7   Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to
 8
     widespread public outrage about the proliferation of intrusive, nuisance telemarketing
 9
10   practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

11            3.      In violation of the TCPA, Compass Lending Corp. (“Compass Lending”)
12
     made an automated and pre-recorded call to a cellular telephone number of Mr. Naiman
13
14   for the purposes of advertising its goods and services using an automated dialing system,

15   which is prohibited by the TCPA.
16
              4.      The Plaintiff never consented to receive the calls, which were placed to him
17
18   for telemarketing purposes. Because telemarketing campaigns generally place calls to

19   thousands or even millions of potential customers en masse, the Plaintiff brings this
20
     action on behalf of a proposed nationwide class of other persons who received illegal
21
     telemarketing calls from or on behalf of the Defendant.
22
23            5.      A class action is the best means of obtaining redress for the Defendant’s
24   wide scale illegal telemarketing and is consistent both with the private right of action
25
     afforded by the TCPA and the fairness and efficiency goals of Rule 23 of the Federal
26
27   Rules of Civil Procedure.
28
     1
         Omnibus TCPA Order, GC Docket 02-278, FCC 15-72, 2015 WL 4387780, ¶1 (July 10, 2015).

                                                    2
                 Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 3 of 12




 1                                                Parties
 2          6.      Plaintiff Naiman is a resident of Arizona in this District.
 3          7.      Defendant Compass Lending Corp d/b/a Compass Lending Group is a
 4
     California corporation with a registered agent of Jinchun Kim at 6281 Beach Blvd., Suite
 5
 6   103, Buena Park, CA 90621. The Defendant makes telemarketing calls nationwide,
 7   including into this District, as it did with the Plaintiff.
 8
                                         Jurisdiction & Venue
 9
10          8.      The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because

11   the Plaintiff’s claims arise under federal law.
12
            9.      Venue is proper under 28 U.S.C. § 1391(b)(2) because the calls that were
13
14   initiated to the Plaintiff that are the subject of the litigation were made to a cellular

15   telephone number in this District. As such, a substantial part of the events giving rise to
16
     the claims occurred in this District.
17
18                                         TCPA Background

19          10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of
20
     the telemarketing industry. In so doing, Congress recognized that “[u]nrestricted
21
     telemarketing . . . can be an intrusive invasion of privacy.” Telephone Consumer
22
23   Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
24          11.     The TCPA makes it unlawful “to make any call (other than a call made for
25
     emergency purposes or made with the prior express consent of the called party) using an
26
27   automatic telephone dialing system or an artificial or prerecorded voice … to any
28   telephone number assigned to a … cellular telephone service.” See 47 U.S.C. §


                                                     3
               Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 4 of 12




 1   227(b)(1)(A)(iii). The TCPA provides a private cause of action to persons who receive
 2   calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).
 3
            12.    According to findings by the Federal Communication Commission
 4
 5   (“FCC”), the agency Congress vested with authority to issue regulations implementing
 6   the TCPA, such calls are prohibited because, as Congress found, automated or
 7
     prerecorded telephone calls are a greater nuisance and invasion of privacy than live
 8
 9   solicitation calls, and such calls can be costly and inconvenient.

10          13.    The FCC also recognized that “wireless customers are charged for
11
     incoming calls whether they pay in advance or after the minutes are used.” In re Rules
12
13   and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-

14   278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).
15
            14.    In 2013, the FCC required prior express written consent for all autodialed
16
17   or prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

18   Specifically, it ordered that:
19
            [A] consumer’s written consent to receive telemarketing robocalls must be
20          signed and be sufficient to show that the consumer: (1) received “clear and
            conspicuous disclosure” of the consequences of providing the requested
21
            consent, i.e., that the consumer will receive future calls that deliver
22          prerecorded messages by or on behalf of a specific seller; and (2) having
            received this information, agrees unambiguously to receive such calls at a
23          telephone number the consumer designates.[] In addition, the written
24          agreement must be obtained “without requiring, directly or indirectly, that
            the agreement be executed as a condition of purchasing any good or
25          service.[]”
26
     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
27
     27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
28


                                                  4
              Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 5 of 12




 1
           15.     “Robocalls and telemarketing calls are currently the number one source of
 2
 3   consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),
 4   https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC
 5
     chairman).
 6
 7         16.    “The FTC receives more complaints about unwanted calls than all other
 8   complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
 9
     Protection, In re Rules and Regulations Implementing the Telephone Consumer
10
11   Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2

12   (2016), https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-
13
     ftc-bureau-consumer-protection-federal-communications-commission-
14
15   rulesregulations/160616robocallscomment.pdf.

16         17.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,
17
     compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017
18
     National Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017),
19
20   https://www.ftc.gov/news-events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-
21
     not-call-registry-data-book-dnc.
22
           18.    The New York Times recently reported on the skyrocketing number of
23
24   robocall complaints and widespread outrage about illegal telemarketing. Tara Siegel
25   Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6,
26
     2018), https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see
27
28   also Katherine Bindley, Why Are There So Many Robocalls? Here’s What You Can Do


                                                5
              Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 6 of 12




 1   About Them, Wall St. J. (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-
 2   manyrobocalls-heres-what-you-can-do-about-them-1530610203.
 3
            19.    Even more recently, a technology provider combating robocalls warned that
 4
 5   nearly half of all calls to cell phones next year will be fraudulent. Press Release, First
 6   Orion, Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018),
 7
     https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-
 8
 9   calls-by-2019-300711028.html

10                                       Factual Allegations
11
            20.    Compass Lending provides businesses with financing options.
12
13          21.    To generate business through sales, Compass Lending relies on

14   telemarketing.
15
            22.    One of Compass Lending’s strategies for telemarketing involves the use of
16
17   an automatic telephone dialing system (“ATDS”) to solicit business.

18          23.    Compass Lending also uses pre-recorded messages for telemarketing.
19
            24.    Compass Lending engages this use of this equipment and the technology of
20
     recorded messages because it allows for thousands of automated calls to be placed at one
21
22   time, but its telemarketing representatives, who are paid by the hour, only talk to
23   individuals who pick up the telephone.
24
            25.    Through this method, Compass Lending shifts the burden of wasted time to
25
26   the consumers it calls.
27          26.    On February 4, 2019, the Plaintiff received a call on his cellular telephone
28
     number, 925-735-XXXX.

                                                   6
                 Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 7 of 12




 1          27.     The call was made with an ATDS because there was a distinct “click and
 2   pause” at the outset of the call.
 3
            28.     A pre-recorded message then played.
 4
 5          29.     Shortly after the call was connected to a live individual, the Plaintiff was
 6   able to ascertain that Compass Lending Club’s services were being offered.
 7
            30.     To verify this information, the Plaintiff received a follow up e-mail from
 8
 9   “Solomon Kim”, Solomon@cpslending.com.

10          31.     The call was not necessitated by an emergency.
11
            32.     Plaintiff’s privacy has been violated by the above-described telemarketing
12
13   robocalls from, or on behalf of, Defendant. The calls were an annoying, harassing

14   nuisance.
15
            33.     Plaintiff and all members of the Class, defined below, have been harmed by
16
17   the acts of Defendant because their privacy has been violated, they were annoyed and

18   harassed, and, in some instances, they were charged for incoming calls. The calls
19
     occupied his cellular telephone lines, rendering them unavailable for legitimate
20
     communication.
21
22                                       Class Action Allegations
23          34.     As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff
24   brings this action on behalf of a class of all other persons or entities similarly situated
25
     throughout the United States.
26
27          35.     The class of persons Plaintiff proposes to represent are tentatively defined
28   as:


                                                    7
               Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 8 of 12




 1          All persons within the United States to whom: (a) Defendant and/or a third
            party acting on their behalf, made one or more non-emergency telephone
 2          calls; (b) promoting Compass Lending; (c) to their cellular telephone
 3          number; (d) using an automatic telephone dialing system or an artificial or
            prerecorded voice; and (e) at any time in the period that begins four years
 4          before the date of the filing of this Complaint to trial.
 5
 6   Excluded from the class are the Defendant, and any entities in which the Defendant have
 7
     a controlling interest, the Defendant’ agents and employees, any judge to whom this
 8
 9   action is assigned and any member of such judge’s staff and immediate family.

10          36.    The class as defined above is identifiable through phone records and phone
11
     number databases.
12
13          37.    The potential class members number at least in the thousands, since

14   automated telemarketing campaigns make calls to hundreds or thousands of individuals a
15
     day. Individual joinder of these persons is impracticable.
16
17          38.    Plaintiff is a member of the proposed class.

18          39.    There are questions of law and fact common to Plaintiff and to the
19
     proposed class, including but not limited to the following:
20
                   a.      Whether Defendant violated the TCPA by using automated
21
22   telemarketing to call cellular telephones;
23                 b.      Whether Defendant placed calls using an automatic telephone
24
     dialing system;
25
26                 c.      Whether Defendant placed calls without obtaining the recipients’
27   prior consent for the call;
28


                                                  8
               Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 9 of 12




 1                 d.      Whether the Plaintiff and the class members are entitled to statutory
 2   damages because of Defendant’ actions.
 3
            40.    Plaintiff’s claims are typical of the claims of class members. Plaintiff’s
 4
 5   claims, like the claims of the Class arise out of the same common course of conduct by
 6   the Defendant and are based on the same legal and remedial theories.
 7
            41.    Plaintiff is an adequate representative of the class because his interests do
 8
 9   not conflict with the interests of the class, he will fairly and adequately protect the

10   interests of the class, and he is represented by counsel skilled and experienced in class
11
     actions, including TCPA class actions.
12
13          42.    Common questions of law and fact predominate over questions affecting

14   only individual class members. The only individual question concerns identification of
15
     class members, which will be ascertainable from records maintained by Defendant and/or
16
17   its agents.

18          43.    Management of these claims is likely to present significantly fewer
19
     difficulties than are presented in many class claims because the calls at issue are all
20
     automated. Class treatment is superior to multiple individual suits or piecemeal litigation
21
22   because it conserves judicial resources, promotes consistency and efficiency of
23   adjudication, provides a forum for small claimants, and deters illegal activities. There
24
     will be no significant difficulty in the management of this case as a class action.
25
26          44.    The likelihood that individual members of the class will prosecute separate
27   actions is remote due to the time and expense necessary to prosecute an individual case.
28


                                                   9
              Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 10 of 12




 1
                                        First Cause of Action
 2
 3           Violation of the TCPA, 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200(a)
 4          45.    Plaintiff incorporates the allegations from all previous paragraphs as if fully
 5
     set forth herein.
 6
 7          46.    The Defendant violated the TCPA by (a) initiating a telephone call using an
 8   automated dialing system or prerecorded voice to Plaintiff’s telephone numbers assigned
 9
     to a cellular telephone service, or (b) by the fact that others caused the initiation of those
10
11   calls on its behalf. See 47 C.F.R. 64.1200(a)(1)(iii); 47 U.S.C. § 227(b)(1).

12          47.    The Defendant’s violations were negligent, willful, or knowing.
13
            48.    Plaintiff and members of the Class are also entitled to and do seek
14
15   injunctive relief prohibiting Defendant from making calls advertising their goods or

16   services, except for emergency purposes, using a pre-recorded message or automated
17
     dialing equipment.
18
                                           Prayer for Relief
19
20          For himself and all class members, Plaintiff requests the following relief:
21
            1.     That Defendant be restrained from engaging in future telemarketing in
22
     violation of the TCPA.
23
24          2.     That Defendant, its agents, and anyone acting on its behalf, be immediately
25   restrained from altering, deleting, or destroying any documents or records that could be
26
     used to identify class members.
27
28


                                                   10
              Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 11 of 12




 1          3.      That the Court certify the proposed class under Rule 23 of the Federal
 2   Rules of Civil Procedure.
 3
            4.      That the Plaintiff and all class members be awarded statutory damages of
 4
 5   $500 for each negligent violation of the TCPA, and $1,500 for each knowing violation,
 6   and all other relief that is joint and equitable.
 7
            5.      The TCPA authorizes injunctive relief to prevent the Defendant from using
 8
 9   automatic telephone dialing equipment.

10          6.      The Plaintiff respectfully petitions this Court to order the Defendant, and its
11
     employees, agents and independent contractors, to immediately cease engaging in
12
13   unsolicited telemarketing in violation of the TCPA.

14
15
            Plaintiff requests a jury trial as to all claims of the complaint so triable.
16
17
18   Dated: March 14, 2019                               Respectfully Submitted,
19
20
                                                         /s/ Trinette G. Kent
21
                                                         Trinette G. Kent
22                                                       Kent Law Offices
                                                         3219 E Camelback Rd #588
23                                                       Phoenix, AZ 85018
24
25
26
27
28


                                                    11
     Case 2:19-cv-01736-JJT Document 1 Filed 03/14/19 Page 12 of 12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
